Order, Supreme Court, New York County (Martin Shulman, J.), entered July 21, 2006, which granted plaintiffs motion for summary judgment, unanimously affirmed, without costs.
Plaintiff demonstrated by a preponderance of the evidence that defendant pleaded guilty to driving while intoxicated, and that he was driving the vehicle that is the subject of this forfeiture proceeding at the time he committed the crime. Defendant’s conviction is conclusive proof of the underlying facts. Even if he had sought to dispute his conviction or the underlying facts on this appeal, he would be collaterally estopped from relitigating those facts herein (see Grayes v DiStasio, 166 AD2d 261 [1990]). Concur—Marlow, J.P., Williams, Gonzalez, Catterson and McGuire, JJ.